Citation Nr: 0823599	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to June 
1981 and from December 1990 to March 1991.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
PTSD.

The issue on appeal was originally before the Board in August 
2004 when it was remanded for additional evidentiary 
development.  The case has been returned for appellate 
review.

The veteran received a hearing before a Veteran's Law Judge 
(VLJ) in November 2002.  The VLJ is no longer employed by the 
Board.  The veteran was informed of this and asked if he 
wanted another hearing.  The veteran did not respond.


FINDING OF FACT

The record does not provide credible supporting evidence to 
verify the occurrence of the veteran's claimed PTSD-inducing 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or related to the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); See also, Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The veteran asserts experiencing the following in-service 
stressors: a soldier was killed by a train while in Korea and 
the veteran had to view his mangled body, finding a tunnel 
near his base in Korea, being aboard a plane on its way to 
Saudi Arabia intercepted by two F14's and diverted to Rome, 
experiencing a scud missile attack while in Saudi Arabia and 
having to spend days and nights sleeping in his warfare suit.  
He attributes his PTSD to these alleged in-service events.

A review of the record reveals a current diagnosis of PTSD 
that is related to the veteran's service; however, there is 
no independent competent evidence of record verifying the 
occurrence of the veteran's alleged in-service stressors.  In 
this regard, the Board notes that the veteran did not serve 
in combat.  In the veteran's first period of service, from 
December 1976 to June 1981, he was a medical specialist and 
earned the following awards: Sharpshooter Qualification 
Badge, Good Conduct Medal and Navy Meritorious Unit 
Commendation.

In the veteran's second period of service, from December 1990 
to March 1991, he was a medic and received the following 
awards: Army Service Ribbon, National Defense Service Medal, 
Good Conduct Medal, Navy Meritorious Service Medal, 
Noncommissioned Officer (NCO) Professional Development Ribbon 
and Army Achievement Medal.  None of these awards show that 
the veteran engaged in combat and there is no other objective 
evidence of record demonstrating such.  Because the veteran 
did not serve in combat and the claimed stressors are not 
combat related, such a stressor must be independently 
verified in order to consider whether it would medically 
support a PTSD diagnosis in accordance with DSM-IV.  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

In this case, the VA attempted to verify the veteran's 
claimed in-service stressors.  All but one of the veteran's 
claimed stressors could not be verified due to their 
vagueness.  The veteran's claim of witnessing a dead 
soldier's mangled body was sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  
The Board notes that the veteran gave two different possible 
dates for the soldier's death.  He initially stated it 
occurred in February 1979 and then at his hearing in 2002 he 
stated it occurred in January 1981.  The JSRRC responded to 
the RO with a letter explaining that a Private First Class 
Lee died in Korea in February 1979.  The death was reported 
as a non-hostile death caused by suffocation-strangulation.  
The files did not record the deceased's unit.  There was no 
evidence provided to show that the veteran witnessed the dead 
body, that this person died as a result of a train accident 
or that the veteran was in the same location as the incident.  
As such, the Board finds that the veteran's assertions are 
not credible.  Indeed the veteran worked as a medic while in 
service, but his alleged recollection of seeing the reported 
dead body is wholly inconsistent with the JSRRC report.  
Thus, the Board finds that this alleged in-service stressor 
has not been verified.

The Board has also looked through the service treatment 
records in an attempt to verify the occurrence of the 
veteran's alleged stressors.  There is no indication in the 
service treatment records that there was any traumatic event 
or that the veteran incurred any bodily trauma.  

Further, the Board acknowledges that the veteran's treatment 
records show that he was diagnosed with PTSD related to his 
combat exposure in the Gulf War.  However, no records link 
his diagnosis with any specific stressors.  A March 2000 
letter from Dr. C.P. states that he had been treating the 
veteran for PTSD since February 2000 and reported that the 
veteran has been unable to sustain steady employment since 
returning from service.  Dr. C. P. also discussed the 
veteran's current symptoms and stated that they were the 
result of "combat related trauma."  He did not cite to a 
specific in-service incident.  In a September 2000 VA 
examination the examiner stated that the veteran met the 
criteria for PTSD but did not link the diagnosis to any 
specific events while in service.  In any event, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau, supra.

The veteran was afforded a VA examination in August 2005.  
The examiner reported that the stressors delineated by the 
veteran could not be verified and are arguably consistent 
with general experiences of soldiers in a combat zone.  The 
examiner reiterated that the veteran was not a combatant 
veteran but rather a medical noncommissioned officer.  The 
examiner addressed each of the veteran's reported stressors 
and discredited them.  He stated that the veteran did not 
witness the deaths of the soldiers by train, but only its 
aftermath and his life was not in danger nor was this beyond 
the scope of his medical duties and experiences.  The 
examiner stated that all of the veteran's reported stressors 
were experienced by soldiers who served in the Gulf War and 
that in none of the situations was the veteran's life 
threatened.  This opinion is of great probative value.  The 
opinion was rendered after reviewing the veteran's claims 
file, reported history, and examination.  As such, the 
evidence is against the veteran's claim in this regard as 
well.

A lay statement was submitted by R. R. who served with the 
veteran as a first sergeant of the 349th General Hospital in 
1985.  R. R. reported that the veteran was harassed every 
time he went to drill, was told he was never officially 
promoted to staff sergeant, was placed on a weight control 
program and that all of this caused his blood pressure to 
escalate and he developed acute depression.  The veteran did 
not report any of these instances as in-service stressors.  
Furthermore, there are no records to support the lay 
testimony that the veteran began experiencing depression 
while in service.  The service treatment records show no 
treatment for depression and lay statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed conditions and the veteran's 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

In this case, the veteran's alleged in-service stressors have 
not been verified, and the veteran's testimony and other 
written submissions are insufficient to establish its 
occurrence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Because independent competent corroboration of the veteran's 
alleged in-service stressors have not been submitted, the 
preponderance of the evidence weighs against the veteran's 
claim and is not in equipoise.  The veteran's claim for 
entitlement to service connection for PTSD is denied.

III.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2001, August 2004 and 
June 2005.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of April 2001, August 2004 and 
June 2005 stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, he was told to submit any medical records 
or evidence in his possession that pertained to the claim.  
He was also provided a PTSD questionnaire to inform the VA of 
his in service stressors.  The veteran filed out the 
questionnaire and submitted it to the VA.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was not provided with notice of the type of 
evidence necessary to establish a disability rating and an 
effective date.  

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection in April 2001, 
prior to the initial adjudication of the claim.  He was also 
provided with VCAA letters in August 2004 and June 2005 and 
his claim was readjudicated after these notices.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claim for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  VA also provided 
the veteran with examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


